United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-1172
                       ___________________________

                     Metropolitan Life Insurance Company

                             lllllllllllllllllllllPlaintiff

                                          v.

                                    Kaye Melin

                     lllllllllllllllllllllDefendant - Appellant

                         Ashley Sveen; Antone Sveen

                     lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                            Submitted: July 18, 2018
                             Filed: August 15, 2018
                                   [Published]
                                  __________

Before BENTON and SHEPHERD, Circuit Judges, and EBINGER1, District
Judge.
                         ____________



      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa, sitting by designation.
PER CURIAM.

       This case is on remand from the Supreme Court of the United States. Sveen v.
Melin, 138 S. Ct. 1815 (2018). In 1998, Mark A. Sveen designated his then-wife,
Kaye L. Melin, as the primary beneficiary of his life insurance policy, and his
children as contingent beneficiaries.          In 2002, Minnesota extended its
revocation-upon-divorce statute to life insurance policies. Sveen and Melin divorced
in 2007. When Sveen died in 2011, Melin was still the primary beneficiary on the
policy. The insurance company filed an interpleader to determine the proper
beneficiaries. Melin and the children cross-claimed for the proceeds. The district
court awarded the proceeds to the children, rejecting Melin’s argument that applying
the statute retroactively is an impermissible impairment under the Contracts Clause.
This court reversed and remanded, holding that the statute is unconstitutional when
applied retroactively. Metropolitan Life Ins. Co. v. Melin, 853 F.3d 410, 411-12 (8th
Cir. 2017). The Supreme Court reversed and remanded, holding that retroactive
application of Minnesota’s revocation-upon-divorce statute did not violate the
Contracts Clause. Sveen, 138 S. Ct. at 1818.

      In light of the Supreme Court’s decision in Sveen, this court affirms the district
court’s grant of summary judgment awarding the policy proceeds to the children.

                                     *******

      The case is remanded to the district court for proceedings consistent with this
opinion.
                      ______________________________




                                          -2-